UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1535


In Re:   MUHAMMED MAHDEE ABDULLAH,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (5:04-CR-00371-F-1)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Muhammed Mahdee Abdullah, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Muhammed       Mahdee      Abdullah       petitions      for     a   writ     of

mandamus     seeking       an   order     directing         the     district      court    to

correct an alleged clerical error in an order.                               We conclude

Abdullah is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary       circumstances.              Kerr    v.    United    States

Dist.    Court,      426    U.S.       394,   402     (1976);       United     States      v.

Moussaoui,     333    F.3d      509,    516-17       (4th    Cir.    2003).        Further,

mandamus     relief    is    available        only    when    the    petitioner      has    a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                          Mandamus may not be

used as a substitute for appeal.                     In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Abdullah is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                 We

dispense     with     oral      argument       because       the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED




                                              2